Citation Nr: 1443857	
Decision Date: 10/02/14    Archive Date: 10/10/14

DOCKET NO.  11-10 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an effective date prior to October 15, 2009 for the grant of non-service-connected death pension. 




ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel





INTRODUCTION

Appellant is the surviving spouse of a veteran, hereinafter referred to as the Veteran, who had active service from November 1966 to April 1969.  The Veteran died in August 2001.

This appeal comes before the Board of Veterans' Appeals (Board) from August 2010 and September 2011 decisions of the VA Philadelphia Regional Office and Insurance Center.  Original jurisdiction over the claims file has remained with the Regional Office (RO) in Winston-Salem, North Carolina.  

In the March 2011 substantive appeal (VA Form 9), the appellant requested a hearing before the Board at the local RO in Winston-Salem, North Carolina (Travel Board hearing).  The appellant did not report for a scheduled Board hearing in August 2014 and has not provided good cause for not attending.  The request is deemed withdrawn and the Board may proceed with adjudication of the issue on appeal.  38 C.F.R. § 20.704(d) (2013).  The Board has not only reviewed the physical claims file, but also the file on the "Virtual VA" system to insure a total review of the evidence.   


FINDINGS OF FACT

1.  An unappealed December 2002 rating decision denied non-service-connected death pension.

2.  The appellant filed a new claim for non-service-connected death pension on October 9, 2009.


CONCLUSION OF LAW

The criteria for an effective date of October 9, 2009, but no earlier, for the award of non-service-connected death pension have been met.  38 U.S.C.A. §§ 5103A, 5107, 5110(d)(2) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.155, 3.159, 3.326(a), 3.400(c)(3)(i) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.               38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Resolution of the issue on appeal turns on the law as applied to the undisputed facts regarding the date of receipt of claim and date entitlement arose.  As such, further assistance would not assist the appellant; therefore, no further notice or development under the VCAA is warranted.  See Mason v. Principi,	 16 Vet. App. 129, 132 (2002).    

Earlier Effective Date for Non-Service-Connected Death Pension

The assignment of effective dates of awards is generally governed by 38 U.S.C.A.	 § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on a claim for pension benefits shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a).  The effective date of an award of death pension for which application is received within one year from the date of death shall be the first day of the month in which the death occurred.  38 U.S.C.A. § 5110(d)(2).  The implementing regulation provides that the effective date of death pension filed after December 2004 will be the first day of the month in which the veteran's death occurred if received within one year after the date of death; otherwise, the effective date for death pension is the date of receipt of claim.  38 C.F.R. § 3.400(c)(3)(i).

A "claim" is defined as a formal or informal communication, in writing, requesting a determination of entitlement, or evidencing a belief in entitlement to a benefit and VA is required to identify and act on informal claims for benefits.  38 C.F.R.         §§ 3.1(p), 3.155(a) (2013); see also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  Pursuant to 38 C.F.R. § 3.155, any communication or action indicating intent to apply for one or more VA benefits, including statements from a claimant's duly authorized representative, may be considered an informal claim.  Such an informal claim must identify the benefit sought.  38 C.F.R. § 3.1(p) defines application as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999).  The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r) (2013).

The appellant asserts that the RO should have assigned an earlier effective date than October 15, 2009 for the award of non-service-connected death pension benefits.  Specifically, in a September 2010 notice of disagreement, the appellant contended that she did not get the proper guidance from VA when she originally filed her claim in August 2002 and is entitled to back pay.  In a March 2011 substantive appeal (VA Form 9), the appellant contended that she was entitled to death pension benefits from the date of her original claim in August 2002 because she was given the wrong benefits forms and information from VA when initially filing her claim.

The appellant submitted an original claim for death pension benefits in August 2002, which was denied by the RO in a letter associated with a December 2002 rating decision.  The appellant did not initial an appeal of the decision or submit any new and material evidence within the applicable one-year period; therefore, the December 2002 rating decision became final.  See 38 C.F.R. § 3.156(b); 38 C.F.R.  §§ 20.303, 20.1103.  

The appellant submitted a new informal claim for non-service-connected death pension that was received by VA on October 9, 2009 at the Winston-Salem RO and on October 15, 2009 at the VA Philadelphia Regional Office and Insurance Center.  The appellant filed a formal claim that was received by VA on January 22, 2010.  This claim was granted by the RO in an August 2010 decision, effective January 22, 2010.  In a September 2011 decision, the RO granted an effective date for the award of non-service-connected death pension of October 15, 2009.  The Board finds, as evidenced by the date stamp, that the appellant's claim was received by the Winston-Salem RO on October 9, 2009.  Accordingly, the Board finds that the appellant is entitled to an effective date of October 9, 2009, but no earlier, for the award of non-service-connected death pension.   

The Board finds that there was no correspondence received by VA prior to October 9, 2009 that can be construed as an informal claim for non-service-connected death pension.  The earliest evidence of any kind associated with the act or intention of filing a claim is the October 9, 2009 written statement from the appellant.  As such, there is no evidence in the record to establish a date of claim that is earlier than the date VA received the claim to reopen.  As the current effective date for award of non-service-connected death pension is being granted to October 9, 2009 (date the claim was received by VA), VA regulations do not provide for an effective date earlier than the October 9, 2009 date of claim.  

In the March 2011 substantive appeal, the appellant contended that she was told to fill out the wrong forms when initially filing for death pension benefits.  However, the other evidence of record does not support this contention.  In August 2002, the appellant submitted an "Application for Dependency and Indemnity Compensation, Death Pension, and Accrued Benefits by a Surviving Spouse or Child" (VA Form 21-534).  The appellant did not fill out (and crossed out) Part IV "Net Worth of Surviving Spouse and/or Child/ren," Part V "Income of Surviving Spouse and/or Children and Custodian of Child/ren," and Part VI "Deductive Expenses."  This application is the VA form used to apply for non-service-connected death pension.  Further, in the notice letter associated with the December 2002 rating decision, the appellant was specifically notified that her claim for death pension benefits was denied because she did not supply income or net worth information.

Further, the appellant's general assertion that VA failed in its duty to assist her when she initially filed for benefits by not guiding her through the process does not raise a claim based on clear and unmistakable error (CUE) in the December 2002 decision.  38 C.F.R. § 3.105(a) (2013).  Such a general assertion of failure on the part of VA to comply with the duty to assist does not plead with specificity a claim to revise or reverse the December 2002 rating decision.  A failure in the duty to assist does not establish CUE.  See Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002).  In Cook, the United States Court of Appeals for the Federal Circuit (Federal Circuit) emphasized that a purported failure in the duty to assist cannot give rise to CUE, nor does it result in "grave procedural error" so as to vitiate the finality of a prior, final decision.  In other words, to present a valid claim of CUE, the claimant cannot simply request that VA reweigh or reevaluate the evidence.  Crippen v. Brown, 9 Vet. App. 412 (1996).  An alleged failure in the duty to assist by the RO may never form the basis of a valid claim of CUE, because it essentially is based upon evidence that was not of record at the time of the earlier rating decision.  See Elkins v. Brown, 8 Vet. App. 391, 396 (1995); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).   

The appellant asserts that the effective date for non-service-connected death pension should be established as the date of receipt of the original claim, rather than the date of receipt of the claim to reopen; however, the appellant did not file a notice of disagreement or substantive appeal with regard to the original claim.  The effective date for non-service-connected death pension is a legal determination that turns on the law as applied to the undisputed facts regarding the dates of receipt of claim and date entitlement arose.  As the original claim was denied in the final December 2002 rating decision, "the claim," for the purpose of establishing the effective date for non-service-connected death pension, is the October 2009 claim.  

The pertinent legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  The evidence, both lay and medical, shows that the appellant first filed the claim for non-service-connected death pension in August 2002 (which was denied and the appellant did not initiate an appeal), she filed the new claim for death pension benefits on October 9, 2009, and, pursuant to this decision, an effective date of October 9, 2009 for the grant non-service-connected death pension is assigned.  Accordingly, the Board finds that October 9, 2009 is the appropriate effective date for the award of non-service-connected death pension.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.400.


ORDER

An effective date of October 9, 2009, but no earlier, for the award of non-service-connected death pension is granted.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


